           Case 5:13-cr-40065-DDC Document 442 Filed 01/25/21 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS


UNITED STATES OF AMERICA,

          Plaintiff,
                                                                 Case No. 13-40065-03-DDC
v.

RAYMOND ALCORTA (03),

          Defendant.


                                  MEMORANDUM AND ORDER

          This matter comes before the court on prisoner Raymond Alcorta’s pro se1 Motion for

Leave to Appeal In Forma Pauperis (Doc. 441) and Motion for Determination of Eligibility for

Appointed Counsel on Appeal (Doc. 440). For the following reasons, the court grants both

motions.

     I.      Background

          Mr. Alcorta retained counsel for his 28 U.S.C. § 2255 motion. See Doc. 390 at 12

(signed by counsel); Doc. 440 at 1. The court denied Mr. Alcorta’s § 2255 motion and issued

certificates of appealibity on the first five of his motion’s six issues. Docs. 412, 421. Mr.

Alcorta filed a Notice of Appeal intending to present those five issues in his appeal. Doc. 422.

These issues include: (1) trial counsel depriving Mr. Alcorta of his Sixth Amendment right to

counsel of choice by withholding material information undertaking his representation; (2) trial



1
         Because Mr. Alcorta filed the current motion pro se, the court construes his filings liberally and
holds them to “a less stringent standard than formal pleadings drafted by lawyers.” Hall v. Bellmon, 935
F.2d 1106, 1110 (10th Cir. 1991). But the court does not become an advocate for the pro se party. Id.
Likewise, Mr. Alcorta’s pro se status does not excuse him from complying with the court’s rules or facing
the consequences of noncompliance. See Ogden v. San Juan Cnty., 32 F.3d 452, 455 (10th Cir. 1994)
(citing Nielsen v. Price, 17 F.3d 1276, 1277 (10th Cir. 1994)).
           Case 5:13-cr-40065-DDC Document 442 Filed 01/25/21 Page 2 of 4




counsel depriving Mr. Alcorta of his Sixth Amendment right to counsel of choice by withholding

material information until mid-trial; (3) trial counsel depriving Mr. Alcorta of his Sixth

Amendment right to counsel by interfering unreasonably with Mr. Alcorta’s exercise of his right

to counsel of choice; (4) ineffective assistance of counsel based on trial counsel’s failure to

object to a jury instruction which did not require a finding of drug quantity increasing the

minimum penalty; and (5) ineffective assistance of counsel for failing to appeal an erroneous

jury instruction. Doc. 441-1 at 2; see also Doc. 421 at 5–6.

   II.       Motion for Leave to Appeal In Forma Pauperis

          Mr. Alcorta seeks to proceed in forma pauperis in his appeal to the Tenth Circuit. Doc.

441. An appellant seeking leave to file in forma pauperis in the Tenth Circuit must file a motion

in the district court and attach an affidavit that: (1) “shows in the detail prescribed by Form 4 of

the Appendix of Forms the party’s inability to pay or to give security for fees and costs;” (2)

“claims an entitlement to redress;” and (3) “states the issues the party intends to present on

appeal.” Fed. R. App. P. 24(a)(1). And a prisoner seeking leave to appeal in forma pauperis

must include “a certified copy of [his] trust fund account statement[.]” 28 U.S.C. § 1915(a)(2).

          Mr. Alcorta has attached all requisite financial information to his Motion for Leave to

Appeal In Forma Pauperis. See Docs. 441-1–441-3. Mr. Alcorta’s financial information shows

he cannot pay the appellate filing fee. See id. The court thus grants Mr. Alcorta’s Motion for

Leave to Appeal In Forma Pauperis (Doc. 441).

   III.      Motion for Determination of Eligibility for Appointed Counsel

          Mr. Alcorta asks this court to determine his eligibility for appointed counsel for his

appeal. Doc. 440. “A person previously represented by private counsel in the district court who

becomes financially unable to employ counsel on appeal” but seeks court-appointed counsel,



                                                   2
           Case 5:13-cr-40065-DDC Document 442 Filed 01/25/21 Page 3 of 4




“must first obtain an order in the district court finding that he or she qualifies for court-appointed

counsel.” 10th Cir. R. Add. I. § V. In determining whether Mr. Alcorta qualifies for court-

appointed counsel, the court must determine whether Mr. Alcorta is “financially unable to pay

counsel whom he had retained.” 18 U.S.C. § 3006A(c). Mr. Alcorta’s financial documents

establish he cannot afford retained counsel for his appeal and thus qualifies financially for court-

appointed counsel. See Docs. 441-1–441-3.2 The court grants Mr. Alcorta’s Motion for

Determination of Eligibility for Appointed Counsel on Appeal (Doc. 440).

    IV.      Conclusion

          Mr. Alcorta’s financial affidavit and trust fund account statement establish his inability to

pay the appellate filing fee. Thus the court grants Mr. Alcorta’s Motion for Leave to Appeal In

Forma Pauperis (Doc. 441). And Mr. Alcorta has established his financial eligibility for

appointed counsel on appeal. The court thus grants Mr. Alcorta’s Motion for Determination of

Eligibility for Appointed Counsel on Appeal (Doc. 440).

          IT IS THEREFORE ORDERED BY THE COURT THAT Mr. Alcorta’s Motion For

Leave to Appeal In Forma Pauperis (Doc. 441) is granted.

          IT IS FURTHER ORDERED THAT Mr. Alcorta’s Motion for Determination of

Eligibility for Appointed Counsel on Appeal (Doc. 440) is granted.

          IT IS FURTHER ORDERED that the Clerk of the Court shall mail a copy of this Order

by certified mail to Mr. Alcorta.

          IT IS SO ORDERED.




2
        The Circuit controls the decision whether to appoint counsel. See 10th Cir. R. Add. I § II.1. The Circuit’s
Orders do not appear to ask this court to evaluate the worthiness of the issues Mr. Alcorta intends to raise on appeal.

                                                           3
 Case 5:13-cr-40065-DDC Document 442 Filed 01/25/21 Page 4 of 4




Dated this 25th day of January, 2021, at Kansas City, Kansas.


                                                s/ Daniel D. Crabtree
                                                Daniel D. Crabtree
                                                United States District Judge




                                     4
